Per Curiam.
A rule to show cause was allowed in this case why a certiorari should not issue to review a finding and determination of the Essex County Court of Common Pleas, remitting to the workmen’s compensation bureau the case, to determine the amount oí money due the estate of William Eoney for medical care and hospital services arising out of an accident from which William Eoney died on January 7th, 1925, and, also, to determine whether the death of William Eoney was the result of the injury sustained in the accident described, or was due to some cause other than the accident. Judge Porter, who heard the case in the Essex County Court of Common Pleas, filed an elaborate opinion, which is brought up in the printed book. We are satisfied with the disposition of the case made by Judge Porter. The rule is therefore discharged.